 1

 2

 3                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 4                                    AT TACOMA
 5
     DARREL PATRICK WILLIS,                           CASE NO. C17-5373 BHS-JRC
 6
                             Plaintiff,               ORDER ADOPTING REPORT
 7           v.                                       AND RECOMMENDATION

 8   NICK KISER, et al.,

 9                           Defendants.

10

11           This matter comes before the Court on the Report and Recommendation (“R&R”)

12   of the Honorable J. Richard Creatura, United States Magistrate Judge. Dkt. 51. The Court

13   having considered the R&R and the remaining record, and no objections having been

14   filed, does hereby find and order as follows:

15           (1)   The R&R is ADOPTED; and

16           (2)   The Court denies plaintiff’s motion for default (Dkt. 44) without prejudice.

17           Dated this 2nd day of October, 2018.

18

19

20
                                                      A
                                                      BENJAMIN H.SETTLE
                                                      United States District Judge
21

22


     ORDER
